department of the treasury internal_revenue_service washington d c sep tep ra tw tax_exempt_and_government_entities_division u l l xxx wxx xxx attention xxx legend entity a entity b entity c entity d entity e entity f entity g group a plan plan plan plan plan xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx plan plan plan plan plan plan religion d state f state g committee p committee q leader w dear xxx this letter responds to your date ruling_request as supplemented by correspondence dated date date date date date and date submitted by your representative concerning whether plan plan plan plan plan plan plan and plan qualify as church plans under sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested group a is a religious community organized and established within religion d the mission of group a is to fulfill the healing ministry and the life-giving missions of religion d by providing quality compassionate health care group a was originally established xxxxxxxkxxxkkxxxxxxxxxkxkxkxkkxxxkkxkxkxkxkxkxkxkxkkkkkkkkkakx group a first incorporated as the non-profit entity a in state g in xxxx entity a established its first hospital entity c in which was incorporated as a non-profit in state g in on the grounds of their religious housing complex in order to care for injured railroad workers subsequently entity a established several more hospitals in addition entity a fulfills its religious missions by staffing churches funding educational institutions and providing spiritual direction entity a is a non-profit corporation organized under the laws of state f and is exempt from federal_income_tax under sec_501 of the code pursuant to a group_exemption_letter applicable to organizations operated supervised and controlled by religion d which are listed in the annual directory of religion d according to the articles of incorporation for entity a sec_3 a provides that its purpose includes the following to operate exclusively for the benefit of to perform the functions of and to carry out the purposes of religion d and to support the public and charitable works of health education and social services religious mission of religion d in entity a established entity b and incorporated it as a non-profit in state g entity a merged entity b and entity c in and became known as entity f today known as entity g at all times since the establishment of entity c in until today entity g has been controlled by entity a entity a established entity d in to care for the elderly infirm and disabled members of entity a entity d was incorporated in in state f as entity a in entity a established two defined benefit pension plans plan and plan in entity d joined plan on date entity a received a private_letter_ruling that plan and plan were church plans within the meaning of e of the code on date plan was merged into plan as of date the merged plan was amended and restated and was called plan on date plan was renamed plan on date plan was amended and restated in its entirety in entity a established plan a frozen_plan in which participants shall not accrue benefits for service after date entity e intended that plan continue to qualify as a defined_benefit_plan under sec_401 of the code and as a non-electing church_plan within the meaning of e of the code plan was spun off of plan effective date entity e terminated its participation in plan pursuant to sec_9_2 and of plan the trustee of plan was directed to segregate the net assets of plan 5’s trust fund attributable to the participation of entity e and to transfer such net assets to the trust fund with respect to plan entity a established plan on date entity a established plan plan and plan all welfare_benefit plans on date entity a established plan an insurance plan on date entity a established plan a dental plan on date entity a represents that none of the eligible_plan participants in plan plan plan plan plan plan plan and plan the plans are or can be considered employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code the administrative control of the plans is vested in entity a’s board_of trustees the board maintains committee p to administer the plans furthermore section dollar_figure of plan provides that its plan_administrator is committee p acting on behalf of the plan and its trust and as applicable the person or persons appointed by committee p to act as its delegate s in addition section dollar_figure of plan provides that committee p consist of the person or persons appointed by the board and charged with responsibility for arranging for the administration of the plan and with such duties and responsibilities as are set forth elsewhere in this plan sec_1 of plan provides that the board is the board_of trustees for entity a section’dollar_figure of plan provides that the plan_sponsor is entity a committee p has delegated the duty_of administrator of plan to leader w a high ranking religious person in group a in addition leader w administers committee p all of the members of committee p are religious persons who are members of group a committee p consults with committee q a human resources committee for entity a that is administered by leader w and made up of other religious members of group a employees of entity a who are members of religion d and lay people volunteers who are members of religion d in accordance with revproc_2011_44 i r b notice to employees with reference to plan and plan was provided on date this notice explained to participants of plan and plan the consequences of church_plan status similarly in accordance with revproc_2011_44 i r b notice to employees with reference to plan was provided on date this notice explained to the participants of plan the consequences of church_plan status _ based on the foregoing you request a ruling that the plans are church plans within the meaning of sec_414 of the code sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 of the code applied as of the date of erisa’s enaciment however sec_414 of the code was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 of the code was effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s control by or affiliation with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_41 e a of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches is listed in the annual directory of religion d the primary purpose of entity a is a non-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code entity a entity a is to fulfill the healing ministry and the life-giving missions of religion d by providing quality compassionate health care in addition entity a fulfilled its religious missions by staffing churches funding educational institutions and providing spiritual direction entity a is governed by a board_of directors the majority of whom are members of group a and all of whom are members of religion d the members of group a are overseen by leader w in view of the common religious bonds between entity a and religion d the inclusion of entity a in the annual directory of religion d and the indirect control of entity a by religion d through the board_of directors we conclude that entity a is associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code that the employees of entity a meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the administrative control of the plans is vested in committee p committee p is controlled by and shares common religious bonds with religion d through the controlling power that group a exercises over entity a’s board_of directors committee p’s primary purpose and function is the administration of the plans therefore we conclude that the administration of the plans satisfies the requirements regarding church_plan administration under sec_41 e a of the code accordingly the plans are maintained by an organization that is associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of the plans for the provision of retirement and welfare benefits for the deemed employees of a church_or_convention_or_association_of_churches based on the foregoing facts and representations we conclude that plan plan plan plan plan plan plan and plan maintained by entity a are church plans pursuant to sec_414 of the code retroactive to each plan’s respective effective date or if later this letter expresses no opinion as to whether plan satisfies the requirements of sec_403 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any concerns regarding this letter please contact xxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 ployze plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx xxx
